
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 842
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Hodes (for
			 himself and Ms. Shea-Porter) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that The MacDowell Colony in Peterborough, New Hampshire,
		  should be recognized for its contribution to the arts around the world, and the
		  cultural heritage of the United States.
	
	
		Whereas for over 100 years, The MacDowell Colony has
			 offered creative individuals an inspiring environment in which to produce
			 enduring works of the imagination;
		Whereas The MacDowell Colony was founded in 1907 by Edward
			 MacDowell, a composer and founder of the music department at Columbia
			 University, and Marian MacDowell, a pianist and member of the music
			 fraternities Sigma Alpha Iota, Delta Omicron, Phi Beta, and Alpha Chi
			 Omega;
		Whereas The MacDowell Colony is located on 450 acres and
			 has been a National Historic Landmark since 1963;
		Whereas The MacDowell Colony archives reside at the
			 Library of Congress and the story of how it became the first program of its
			 kind in the Nation is told through an online exhibition;
		Whereas in 1997, The MacDowell Colony was awarded the
			 National Medal of Arts by President William Jefferson Clinton;
		Whereas The MacDowell Colony has helped artists thrive in
			 a collaborative environment;
		Whereas over 6,000 artists have worked there, including
			 Milton Avery, James Baldwin, Leonard Bernstein, Willa Cather, Aaron Copland,
			 Mary Higgins Clark, Jonathan Franzen, Doris Kearns Goodwin, Oscar Hijuelos,
			 Galway Kinnell, Suzan-Lori Parks, Alice Walker, Wendy Wasserstein, Thornton
			 Wilder, and many other talented artists;
		Whereas The MacDowell Colony was where playwright Thornton
			 Wilder wrote the great American classic Our Town;
		Whereas the Edward MacDowell Medal is a national award
			 presented each summer at The MacDowell Colony in Peterborough to a creative
			 artist in the United States whose body of work has made an outstanding
			 contribution to the national culture;
		Whereas The MacDowell Colony has given back to New
			 Hampshire through such public programming as “MacDowell Downtown”, which
			 features monthly performances in downtown Peterborough, and “MacDowell in the
			 Schools”, which offers arts education to local classrooms;
		Whereas The MacDowell Colony holds an annual National
			 Benefit to celebrate and honor those who have contributed to the arts;
		Whereas Fellows of The MacDowell Colony have been
			 recognized for their prestigious work with Pulitzer Prizes, MacArthur “Genius”
			 awards, EMMYs, Oscars®, and Sundance awards, GRAMMY Awards, Tonys, and Obie
			 awards, and have been named as U.S. Poets Laureates; and
		Whereas The MacDowell Colony is an important artistic
			 community that has been essential to the cultural heritage of the United
			 States: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that The MacDowell Colony in Peterborough, New Hampshire,
			 should be recognized for its contribution to the arts around the world, and the
			 cultural heritage of the United States.
		
